Citation Nr: 0632883	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a colon disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety neurosis with psychophysiological gastrointestinal 
reaction (a nervous disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In the veteran's VA Form 9, dated in March 2004, he indicated 
that he wanted a hearing before a member of the Board.  In 
correspondence dated in May 2004, the veteran withdrew his 
hearing request.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently suffers from a colon disorder.

2.  By an unappealed decision dated in September 1977, the RO 
denied the veteran's claim of entitlement to service 
connection for a stomach disorder. 

3.  Evidence submitted subsequent to the September 1977 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for a stomach disorder and does not raise 
a reasonable possibility of substantiating the claim.  

4.  By an unappealed decision dated in September 1977, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder.

5.  Evidence submitted subsequent to the September 1977 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for a nervous condition and does not raise 
a reasonable possibility of substantiating the claim.  		


CONCLUSIONS OF LAW

1.  A colon disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§  1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  The September 1977 rating decision, in which the RO 
declined to reopen claims for service connection for a 
duodenal ulcer and anxiety neurosis with psychophysiological 
gastrointestinal reaction is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a duodenal 
ulcer is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for anxiety 
neurosis with psychophysiological gastrointestinal reaction 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in May 2003, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO specifically 
informed the veteran of what was necessary to reopen a 
previously denied claim.  The RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims.  38 C.F.R. 
§ 3.159(b)(1) (2006).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  

The RO requested from the veteran dates and locations of 
medical treatment during service, statements from persons who 
knew the veteran and of his disability during service, 
statements from service medical personnel, employment 
physical examinations, medical evidence from private 
providers of treatment since military service, pharmacy 
prescription records, insurance examination reports, and 
"any medical reports" that he had.  A generalized request 
for any other evidence pertaining to the claims would have 
been superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, that the RO properly conveyed the essence of the 
regulation in satisfaction of the requirement that VA ask for 
"any evidence in the veteran's possession that pertains to 
the claim."  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the RO failed to address the elements of 
the degree of disability or the effective date of disability 
in the VCAA notice.  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The RO has also satisfied its duty to assist.  The RO 
obtained treatment records from the Broker, Oklahoma VA 
Medical Center (VAMC) and the veteran has not indicated that 
other records of treatment for any of the claimed conditions 
exist.  The Board notes that VA did not provide the veteran 
with a medical examination, but finds that an examination was 
not required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   For claims to reopen previously 
disallowed claims, a medical examination need not be provided 
unless new and material evidence has been presented.  Id.  
For all other claims, VA must provide a medical examination 
if doing so is necessary to decide the claim.  Id.  

For reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed claims and therefore, VA's duty to provide a 
medical examination for those claims did not arise.  With 
respect to the claim for service connection for colon 
trouble, as explained more fully below, the evidence is 
insufficient to show that a current disability exists.  Under 
these circumstances, a VA medical examination is not 
necessary to decide the claim.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Service Connection for a Colon Disorder

Evidence

Service medical records show that the veteran received 
treatment for rectal bleeding.  In a consultation report, 
dated in November 1962, the medical examiner noted that a 
sigmoidoscopy showed normal mucosa and no hemorrhoids.  The 
examiner's impression was mucosal tear with bleeding upon 
defecation.

In a report of medical history prepared for the veteran's 
separation examination report, dated in February 1964, the 
veteran indicated that he had problems with piles or rectal 
disease.  The examiner noted "piles," but indicated that 
they were not troubling presently.  In a separation 
examination report of the same date, the examiner noted no 
anal or rectum abnormalities upon clinical evaluation.

In a rating decision, dated in September 1970, the RO denied 
service connection for internal hemorrhoids.  

Treatment records from the Broker, Oklahoma VA Medical Center 
(VAMC), dated from July 1998 through January 2004, are 
negative for treatment, complaints, or diagnoses of a colon 
disorder.
 
Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



Analysis

The Board has reviewed the entire record and finds that 
service connection for a colon disorder is not warranted 
because the medical evidence does not show that the veteran 
currently suffers from a colon disorder.  VAMC treatment 
records dating back eight years fail to show a diagnosis for 
such a disorder.  Additionally, the veteran has not indicated 
that he received treatment at any other facility for this 
claimed condition.  Entitlement to service-connected benefits 
is specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current 
disability of the colon has been clinically shown, there is 
no basis upon which compensation may be based.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  New and Material Evidence

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claims for service connection was initiated in 
February 2003.  Thus, the new definition of "new and 
material evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the RO originally denied 
the veteran's claim for service-connected benefits for a 
duodenal ulcer in a September 1970 rating decision.  In 
correspondence dated in September 1970, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran failed to appeal that decision 
and it became final.  In February 1977, the veteran filed a 
request to reopen the claim.  That request was denied in a 
rating decision dated in September 1977.  That decision 
became final when the veteran failed to perfect an appeal 
within the applicable time limits.  The September 1977 rating 
decision was the last final denial of the claim for service 
connection for a duodenal ulcer.   

The record also shows that the RO originally denied service-
connected benefits for a nervous condition in a January 1971 
rating decision.  In a letter dated in January 1971, the RO 
advised him of his procedural and appellate rights.  The 
veteran failed to appeal that decision and it became final 
when the veteran failed to perfect an appeal within the 
applicable time limits.  The veteran subsequently filed 
requests to reopen the previously denied claim in October 
1975 and March 1977.  Those requests were denied and they 
became final when the veteran failed to appeal within the 
applicable time limits.  The last final denial of the claim 
was in September 1977.  

The veteran filed the instant applications to reopen the 
previously disallowed claims in February 2003.  The RO denied 
both claims in a rating decision dated in July 2003.  In a 
letter of the same date, the RO advised the veteran of the 
decision not to reopen the claims for service connection for 
a duodenal ulcer and anxiety neurosis with 
psychophysiological gastrointestinal reaction.  The RO 
included notice of the veteran's procedural and appellate 
rights with the decision.  The veteran filed a notice of 
disagreement (NOD) and substantive appeal within the 
applicable time limits.  The appeal of these two issues as 
decided in the July 2003 rating decision is properly before 
the Board.  

Evidence

The evidence associated with the claims file prior to the 
last final denial in September 1977 follows.

In a statement received in June 1970, a VA doctor stated that 
the veteran has had a recurrent attack of duodenitis and 
gastritis that first occurred while serving in the armed 
forces.  

Service medical records were negative for treatment, 
complaints, or diagnosis of a psychiatric condition.  

Service medical records showed that the veteran received 
treatment for bloody stools in November 1962.  In a report of 
medical history prepared for his separation examination, 
dated in February 1964, the veteran indicated that he had 
stomach, liver, or intestinal problems.  Upon clinical 
evaluation, the only abnormality noted was a hernia scar.  

In a statement submitted by the veteran in September 1970, he 
claimed that he was seen by a medic in service for a bloody 
discharge from his rectum that was accompanied by stomach and 
intestine pain.  The veteran claimed that his condition had 
existed since his discharge and had worsened since then.  

In a report of a VA ratings examination, dated in July 1970, 
bowel sounds were reported as normal, but tenderness was 
detected.  Internal hemorrhoids were noted and upper 
gastrointestinal series showed a duodenal bulb ulcer crater.  

In a statement submitted by the veteran in August 1970, the 
veteran claimed that he had an ulcer and internal hemorrhoids 
that was related to his military service.  The veteran 
claimed that these conditions had worsened since his 
discharge.  

The report of a VA psychiatric examination dated in December 
1970 indicates that the veteran was diagnosed with 
psychoneurosis and anxiety reaction, manifested by marked 
tension, mild depression, chiefly because of his inability to 
find employment.  

The report of a VA psychiatric examination dated in September 
1977 reflects that the veteran was diagnosed with anxiety 
neurosis.  The examiner stated that the veteran suffered from 
a physiological reaction of the gastrointestinal 
tract/ulcers, and that the degree of disability was moderate.  

Evidence associated with the claims file after the last final 
denial in September 1977 follows.

Correspondence from the Western State Hospital in Fort 
Supply, Oklahoma, dated in April 1979, showed that the 
veteran was hospitalized from March 1979 to April 1979.  

Treatment records from VAMC Broker, Oklahoma, dated from July 
1998 to May 2003, showed that the veteran received treatment 
for depression.

In a statement dated in June 2003, the veteran recalled a 
time in the military when he "cracked up" and developed 
mental illness.  The veteran also stated that he had stomach 
trouble in service and that a doctor told him it would get 
worse with time.  

Analysis 

The Board has determined that new and material evidence has 
not been submitted with respect to either claim and the 
claims remain denied.  

With respect to the duodenal ulcer claim, the evidence 
submitted since the last prior final denial is cumulative and 
redundant.  The previously submitted evidence showed that the 
veteran received treatment in service for stomach problems 
and was subsequently diagnosed as having a duodenal ulcer.  
The evidence submitted subsequent to the last final denial 
does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  
Significantly, none of the newly submitted evidence medically 
links a currently diagnosed stomach condition to an incident 
in service.  In fact, the current VAMC treatment records fail 
to show any current complaints of treatment of such a 
condition.  

With respect to the issue of anxiety neurosis, the evidence 
submitted since the last prior final denial is also 
cumulative and redundant.  The previously submitted evidence 
showed that anxiety neurosis had been medically shown, but 
that it could not be attributed to the veteran's service.  
The newly submitted evidence only shows that the veteran 
continued to receive treatment for the psychiatric condition.  
There is nothing in the newly submitted evidence that would 
tend to show the psychiatric condition is in any way linked 
to military service.  

The Board recognizes that the veteran has submitted his own 
lay statements that his psychiatric condition is linked to 
his military service; however, this type of evidence does not 
raise a likely to raise a reasonable possibility of 
substantiating the claim.  The veteran's statements linking 
his psychiatric condition to military service have no 
probative value because as a lay person, he has no 
professional expertise.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993).  

No new and material evidence has been submitted with respect 
to either claim, and the requests to reopen them must be 
denied.   




ORDER

Entitlement to service connection for a colon disorder is 
denied.

New and material having not been submitted, the claim of 
entitlement to service connection for a duodenal ulcer 
(claimed as stomach trouble) is not reopened.  

New and material having not been submitted, the claim of 
entitlement to service connection for anxiety neurosis with 
psychophysiological gastrointestinal reaction (claimed as a 
nervous condition).


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


